Conway, J.
(dissenting). In these two cases we are called upon to ascertain the intention of our Legislature when it enacted the State Residential Rent Law (L. 1946, ch. 274, as amd.). The history of Federal and State rent control, as well as the Legislature’s expression of intent, shed a clear light thereon.
We consider first the Federal rent control laws.
In section 201 (subd. [b]) of the Federal Housing and Rent Act of 1947 (U. S. Code [Supp. I], tit. 50, Appendix, § 1891, subd. [b]), Congress declared that it recognized the existence of an emergency and that, for the prevention of inflation and for the achievement of a reasonable stability in the general level of rents during the period of return to a peacetime economy, as well as the attainment of other salutary objectives, it was necessary for a limited time to impose certain restrictions upon rents charged for rental housing accommodations in defense-rental areas.
Section 202 of the 1947 act was entitled “ Definitions In subdivision (c) of that section Congress defined “ controlled housing accommodations ” to mean “ housing accommodations in any defense-rental area ”. It then went on to say in paragraph (3) of subdivision (c) that the term did not include: “ any housing accommodations (A) the construction of which was completed on or after February 1,1947, or which are additional housing accommodations created by conversion on or after February 1, 1947 * * (U. S. Code [Supp. I], tit. 50, Appendix, § 1892, subd. [c], par. [3].)
On April 1, 1949, by the Housing and Rent Act of 1949 (63 H. S. Stat. 18), Congress made amendments to the Housing and Rent Act of 1947. Among others, was an amendment to paragraph (3) of subdivision (c) of section 202. Thus paragraph (3), quoted supra in part, was stricken out and the following inserted in its place and the section numbered 201: “ (3) any housing accommodations (A) the construction of which was completed on or after February 1, 1947, or which are housing accommodations created by a change from a nonhousing to a housing use on or after February 1,1947, or which are additional housing accommodations created by conversion on or after February 1,1947. Provided, however, that any housing accom*90modations resulting from any conversion created on or after the effective date of the Housing and Bent Act of 1949 [April 1, 1949] shall continue to he controlled housing accommodations unless the Housing Expediter issues an order decontrolling them, which he shall issue if he finds that the conversion resulted in additional, self-contained family units as defined by regulations issued by him * * . (U. S. Code [Supp. III, Vol. 2], tit. 50, Appendix, § 1892, subd. [c], par. [3]; second emphasis supplied.)
The Controlled Housing Bent Begulation prescribed that decontrolled housing shall include (§ 825.21, subd. [b], par. [2], subpar. [vi], cl. [b]) (Friedlander and Curreri, Bent Control [1950 Supp.], p. 93):
“ * * * (b) Housing accommodations as to which a decontrol order has been entered by the Housing Expediter based on a conversion created on or after April 1, 1949 * * *. On petition by the owner such a decontrol order shall be entered by the Housing Expediter, if the following facts are established:
“ (1) There has been a structural change in a residential unit or units involving substantial alterations or remodeling; and
“ (2) Such change has resulted in additional, self-contained family units. For the purposes of this § 825.21 (b) (2) (vi):
‘‘The term ‘ self-contained family unit’ means a housing accommodation with private access, containing one or more rooms in addition to a kitchen (including kitchenette or pullman kitchen) and a private bathroom: Provided, however, That where a housing accommodation meets all these conditions except that it has no private bathroom or no bathroom facilities other than toilet, theArea Bent Director may waive such requirement if he finds that the accommodation is of the type recognized as a self-contained family unit in the neighborhood in which it is located.”
So it will be seen, that from April 1, 1949, on, decontrol of additional housing accommodations could be brought about only by obtaining an order from the Federal Housing Expediter, and, as a condition to receiving such an order, the landlord was required to show (a) that there had been a structural change involving substantial alterations or remodeling, and (b) that the change had resulted in additional self-contained family *91units, i.e., units having private access, containing one or more rooms in addition to a kitchen and a private bathroom unless that latter was specifically waived by the area rent director.
The alterations in the Hutchins case, as a result of which additional housing accommodations were created, were completed in March of 1950, while the afore-mentioned Federal rent control law and regulations governed. The .building was a one-family dwelling, containing sixteen rooms. Alterations were made resulting in the creation of ten separate housing units, of two or three rooms each, almost all of which contained a living room, a bedroom, and some cooking space. With the exception of one apartment, none had a private bathroom or toilet within the apartment. All shared common sanitary facilities located in the hallways. No decontrol order was obtained under the Federal act of 1949 and regulations and no decontrol order was obtainable under such statute and regulations because of the absence of individual bathrooms. With that in mind we turn to the State rent control law.
On March 31, 1950, pursuant to the provisions of the Federal Housing and Bent Act of 1949, the Governor of this State notified the Federal Housing Expediter that the State had provided for its own rent controls and requested the discontinuance of Federal controls as of May 1, 1950. Accordingly, the Housing Expediter issued a proclamation declaring that Federal rent controls would come to an end in New York State at midnight, April 30, 1950, and that State controls would become effective immediately thereafter. (See McKinney’s Cons. Laws of N. Y., Book 65, Part 2 [1953 ed.], p. 789.) Thus, there was no lapse of time between the end of Federal rent control and the beginning of State rent control.
What was the intention of the Legislature when it enacted the New York State Residential Rent Law? In subdivision 1 of section 14, which is entitled “ Intent ”, the Legislature expressly declared: “ 1. It is the intention of this act to subject to control only those housing accommodations, as that term is defined herein, which were subject to rent control and for which a maximum rent was in effect on March first, nineteen hundred fifty pursuant to federal or local laws, and in the discretion of the commission those housing accommodations for which a maxi*92mum rent was thereafter established, pursuant to the provisions of section four hereof.” (Emphasis supplied.)
And, in subdivision 1 of section 4, the act states that: “ * * * the commission shall establish maximum rents which shall be (a) for housing accommodations outside the city of New York, the maximum rent which was established on March first, nineteen hundred fifty pursuant to the federal act * * *; and (b) for housing accommodations within the city of New York, the maximum rent which was established on March first, nineteen hundred fifty pursuant to the federal act * *
It is evident from the statement of legislative intent and from section 4 quoted, that the Legislature intended that the State rent control law, which took effect the instant the Federal rent control law ended, was to continue State control for those accommodations which were subject to rent control under the Federal law. We do not perceive any valid reason for assuming that the State intended to decontrol automatically any of the properties theretofore subject to Federal rent control laws, and, none is advanced. To conclude that the Legislature intended to reward owners of housing units which failed to meet the minimum standards in effect under the Federal law, by decontrolling such units automatically, is to ignore the Legislature’s expressed intent to continue to control those housing accommodations which were subject to rent control under the Federal law. As we have noted, the Hutchins property was subject to control under the Federal law.
There is no dispute as to the fact that, as to additional accommodations created after the effective date of the State rent control law, May 1,1950, the same elements required under the preceding Federal act as a condition precedent to the issuance of a decontrol order were in force. That is:
(1) there must have been a structural change,
(2) involving substantial alterations or remodeling
(3) additional accommodations must have resulted, each of which is a self-contained family unit. (State Residential Rent Law, § 2, subd. 2, par. [g], cl. [2].)
Petitioners’ argument that additional housing accommodations created during the period that the Federal act of 1949 was in force were automatically decontrolled by the State rent *93control law is based upon a construction which they place upon section 2 (subd. 2, par. [g], cl. [2]) of the State Residential Rent Law.
It is quite evident, when one lays the State and Federal rent control laws side by side, that the draftsman of the State law was following the pattern and ofttimes the exact language of the Federal law and intended to maintain the standards laid down by the Federal statute. Thus, section 2 of the State rent control law, like section 202 of the 1947 Federal rent control law and section 201 of the 1949 act, deals with “ Definitions ” and just as section 202 of the 1947 Federal law and section 201 of the 1949 Federal law declared that enumerated structures, such as hotels and motor courts, were not subject to rent control, so that State statute lists in section 2 (subd. 2, pars, [a] — [i], as amd. by L. 1953, ohs. 320, 321) numerous structures not subject to rent control. Clause (2) of paragraph (g) of subdivision 2 of section 2 is the one with which we are concerned. It reads: “ (2) additional housing accommodations created by conversion on or after February first, nineteen hundred forty-seven; provided, however, that any housing accommodations created as a result of any conversion of housing accommodations on or after May first, nineteen hundred fifty, shall continue to be subject to rent control as provided for herein unless the commission issues an order decontrolling them which it shall do if there has been a structural change involving substantial alterations or remodeling; and such change has resulted in additional housing accommodations consisting of self-contained family units as defined by regulations issued by the commission ; provided further, however, that such order of decontrol shall not apply to that portion of the original housing accommodation occupied by a" tenant in possession at the time of the conversion but only so long as that tenant continues in occupancy.”
The State Rent Commission’s definition by section 11 of the State Rent and Eviction Regulations of “ self-contained family unit ” is identical with the regulation (§ 825.81, subd. [b], par. [2], subpar. [vii], cl. [b]) of the Federal Housing Expediter, viz., “ a housing accommodation with private access, containing *94one or more rooms in addition to a kitchen (including kitchenette or pullman kitchen) and a private bathroom ’
The petitioners argue that section 2 (subd. 2, par. [g], cl. [2]) differentiates between additional housing accommodations created by conversion before May 1, 1950 — the effective date of the State act — and those created thereafter; that .as to those created between February 1, 1947, and May 1, 1950, decontrol was automatic if they were created by " conversion " but that as to those created after May 1, 1950, there must be a showing, in addition to “ conversion ” of:
(1) a structural change,
(2) involving substantial alterations or remodeling
(3) additional accommodations must have resulted each of which is a self-contained family unit.
We think it clear that section 2 (subd. 2, par. [g], cl. [2]) may not be thus read; it may not be read as a solitary unit apart from its very subordinate setting in section 2. To properly understand its significance in the scheme of the State rent control law we must carry in the forefront of our minds the history of Federal and State rent control and the legislative intent as expressed in section 14 of the State act and fortified in section 4 thereof. With those matters in proper perspective, the term “ conversion ” appearing in the first portion of clause (2) of paragraph (g) includes within its meaning the elements of (1) structural change, (2) involving substantial alterations or remodeling, and (3) resulting in additional self-contained family units. The State statute does not contain a definition of the word “ conversion ”. However, at the time the State rent control law became effective, a conversion which would bring about a decontrol order under the Federal law of 1949 — the statute in effect when the creation of the additional accommodations herein took place — had to result in “ additional, self-contained family units ”. The Legislature was aware of that fact. Had it intended to establish a new policy or definition of that word It would have expressly so stated. Instead, in its declaration of intent, it expressed its will to continue State rent control for those units which were subject to antecedent Federal rent control, and the property involved here was sub*95ject to Federal rent control. The term1 ‘ conversion ” as applied to newly created housing accommodations at that time (May 1, 1950) had a meaning under the Federal Act of 1949 which encompassed “ self-containment ” and our Legislature did not undertake to give the term a different meaning. On the contrary, it gave it the identical meaning by statute and regulation.
Doubtless it is within the power of the lawmakers to enact an unreasonable law and the courts cannot revise such a statute to harmonize it with their conception of reason. However, the intent to enact such a statute is never presumed and before the court will conclude that the Legislature has done that, such intent must appear clearly and in unmistakable terms (see McKinney’s Cons. Laws of N. Y., Book 1, Statutes [1942 ed.], § 143). No such intent appears here.
Decontrol was conceived in an effort to create additional housing in order more directly to achieve the legislative objective, i.e., of alleviating the serious shortage of residential housing. But it was not the State legislative intent, as we perceive it, to accomplish that by means of substandard housing accommodations, when the Federal Act of 1949 had been careful to insure the contrary. Minimum standards were prescribed by the Federal Act of 1949 if one were to obtain the benefits of decontrol.
Accordingly, in the Hutchins case the orders of the Appellate Division and of the Special Term should be reversed and the proceeding dismissed.
Turning now to Matter of Ransom: The alterations took place in July of 1949, and so our reasoning in the Hutchins case applies and the premises are not subject to decontrol unless petitioners can show, in addition to the creation of additional housing accommodations that there was
(1) a structural change,
(2) involving substantial alterations or remodeling, and
(3) that the additional accommodations are self-contained family units.
The order of the Bent Administrator fixing a maximum rent is based in terms only on the fact that the alteration made was not substantial. However, he also urges, in his brief, that the upstairs apartment is not self-contained for the reason that it *96does not have a kitchen. Since the administrator did not base his determination on such ground and there is not sufficient evidence in the record to enable us to ascertain whether it is the fact, we would reverse and remand the matter to the commission for the taking of evidence on that subject. Petitioner also claims that evidence offered by him hearing on the question of whether the alteration was substantial was rejected and not considered by the commission. Accordingly, the commission should also give further consideration to that matter.
The matter should be remitted to the commission for action not inconsistent with this opinion.
As to the Hutchins appeal: Desmond, Dye, Fuld and Froessel, JJ., concur with Lewis, Ch. J.; Conway, J., dissents in opinion in which Van Voorhis, J., concurs.
Order affirmed.
As to the Ransom appeal: Desmond, Dye, Fuld and Froessel, JJ., concur with Lewis, Ch. J.; Conway, J., dissents in opinion in which Van Voorhis, J., concurs.
Order reversed, etc.